DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an illumination arrangement for illuminating the sample through the scattering medium, or illuminating the sub-surface region of the sample through the scattering surface region of the sample, with a plurality of spatial patterns of incident electromagnetic radiation, wherein each spatial pattern of incident electromagnetic radiation interacts with the sample, or the sub-surface region of the sample, to generate electromagnetic radiation in the sample or the sub-surface region of the sample”, “a detection arrangement for measuring, for each spatial pattern of incident electromagnetic radiation, a corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation;” and “a processing resource configured to use the plurality of spatial patterns of incident electromagnetic radiation and the plurality of corresponding measured values to determine an image of the sample, or an image of the sub-surface region of the sample, without using a spatial distribution of the emitted electromagnetic radiation” in claim 21; and
“a spatial modulation arrangement for imposing each spatial pattern onto a beam of incident electromagnetic radiation so as to provide the corresponding spatial pattern of incident electromagnetic radiation” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 23, 26, 29, 35, 39, and 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 35 and 39, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 14, 23, 26, 29, 39, and 42 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 16, 17, 19-21, 24, 27, 29, 30, 32, 35, 42, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe, Keisuke, et al. "Enhancement of lateral resolution  by combining temporal-focusing with structured illumination." Biomedical optics express 4.11 (2013): 2396-2410, hereinafter “Isobe”.
Regarding claim 1, Isobe discloses a method for use in imaging a sample through a scattering medium, or for use in imaging a sub-surface region of a sample through a scattering surface region of the sample (Abstract, Fig. 3, Sec. 3.1), the method comprising:
illuminating the sample through the scattering medium, or illuminating the sub-surface region of the sample through the scattering surface region of the sample, with a plurality of spatial patterns of incident electromagnetic radiation, wherein each spatial pattern of incident electromagnetic radiation interacts with the sample, or the sub-surface region of the sample, to generate electromagnetic radiation in the sample or the sub-surface region of the sample (Fig. 3, OPO, Sec. 3.1);
measuring, for each spatial pattern of incident electromagnetic radiation, a corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation (Fig. 3, CMOS camera, Sec. 3.1); and
using the plurality of spatial patterns of incident electromagnetic radiation and the plurality of corresponding measured values to determine an image of the sample, or an image of the sub-surface region of the sample, without using a spatial distribution of the emitted electromagnetic radiation (Fig. 5, Sec. 3.3, pages 2405-06).
Regarding claim 2, Isobe discloses wherein at least one of:
the plurality of spatial patterns of incident electromagnetic radiation comprises a set of mutually complementary spatial radiation patterns and/or a set of pairs of inverse spatial 
Regarding claim 16, Isobe discloses sequentially illuminating the sample through the scattering medium or sequentially illuminating the sub-surface region of the sample through the scattering surface region of the sample with the plurality of spatial patterns of incident electromagnetic radiation (Sec. 3.1).
Regarding claim 17, Isobe discloses comprising:
illuminating one side of the sample through the scattering medium or one side of the sub-surface region of the sample through the scattering surface region of the sample (Fig. 3, Sec. 3.1); and
measuring the value representative of a quantity of at least a portion of the emitted electromagnetic radiation emitted from the same side of the sample through the same scattering medium or emitted from the same side of the sub-surface region of the sample through the same scattering surface region of the sample (Fig. 3, Sec. 3.1).
Regarding claim 19, Isobe discloses using temporal focusing to focus each spatial pattern of incident electromagnetic radiation to a focal plane or a focal volume (Sec. 2, Fig. 3).
Regarding claim 20
Regarding claim 21, Isobe discloses an imaging system for use in imaging a sample through a scattering medium, or for use in imaging a sub-surface region of a sample through a scattering surface region of the sample (Abstract, Fig. 3, Sec. 3.1), the system comprising:
an illumination arrangement for illuminating the sample through the scattering medium, or illuminating the sub-surface region of the sample through the scattering surface region of the sample, with a plurality of spatial patterns of incident electromagnetic radiation, wherein each spatial pattern of incident electromagnetic radiation interacts with the sample, or the sub-surface region of the sample, to generate electromagnetic radiation in the sample or the sub-surface region of the sample (Fig. 3, OPO, Sec. 3.1);
a detection arrangement for measuring, for each spatial pattern of incident electromagnetic radiation, a corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation (Fig. 3, CMOS camera, Sec. 3.1); and
a processing resource configured to use the plurality of spatial patterns of incident electromagnetic radiation and the plurality of corresponding measured values to determine an image of the sample, or an image of the sub-surface region of the sample, without using a spatial distribution of the emitted electromagnetic radiation (Fig. 5, Sec. 3.3, pages 2405-06).
Regarding claim 24
Regarding claim 27, Isobe discloses wherein the illumination arrangement is configured to use temporal focusing to focus each spatial pattern of incident electromagnetic radiation to the focal plane or volume (Sec. 2, Fig. 3).
Regarding claim 29, Isobe discloses wherein the illumination arrangement comprises a dispersive element such as a diffraction grating (Sec 3.1, Fig. 3 grating).
Regarding claim 30, Isobe discloses wherein the illumination arrangement is configured to illuminate one side of the sample through the scattering medium or one side of the sub-surface region of the sample through the scattering surface region of the sample, and wherein the detection arrangement is configured to measure the value representative of the quantity of at least a portion of the emitted electromagnetic radiation emitted from the same side of the sample through the same scattering medium or emitted from the same side of the sub-surface region of the sample through the same scattering surface region of the sample (Fig. 3, Sec. 3.1).
Regarding claim 32, Isobe discloses wherein the illumination arrangement comprises a source for emitting the beam of incident electromagnetic radiation, wherein the source is coherent and/or wherein the source is tuneable (coherent, Sec. 3.1).
Regarding claim 35
Regarding claim 42, Isobe discloses wherein the emitted electromagnetic radiation is generated by the sample or the sub-surface region of the sample as a result of a non-linear optical interaction between the incident electromagnetic radiation and the sample or the sub-surface region of the sample or wherein the emitted electromagnetic radiation comprises a harmonic of the incident electromagnetic radiation, such as a second harmonic of the incident electromagnetic radiation or a third harmonic of the incident electromagnetic radiation (Sec. 1, last paragraph).
Regarding claim 51, Isobe discloses wherein at least one of: the sample or the sub-surface region of the sample scatters the incident electromagnetic radiation and/or the emitted electromagnetic radiation generated by the sample or the sub-surface region of the sample; one or both of the sample and the scattering medium comprises biological material or wherein one or both of the sub-surface region of the sample and the scattering surface region of the sample comprise biological material; and one or both of the sample and the scattering medium comprises human or animal tissue or wherein one or both of the sub-surface region of the sample and the scattering surface region of the sample comprises human or animal tissue (Sec. 3.2).
Claim(s) 1, 4, 5, 11, 21, 25, 26, and 28 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Masumura (US 2016/0338592).
Regarding claim 1, Masumura discloses a method for use in imaging a sample through a scattering medium, or for use in imaging a sub-surface region of a sample through a scattering surface region of the sample (Abstract, Fig. 3), the method comprising:

measuring, for each spatial pattern of incident electromagnetic radiation, a corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation (paragraph [0034], ref 500); and
using the plurality of spatial patterns of incident electromagnetic radiation and the plurality of corresponding measured values to determine an image of the sample, or an image of the sub-surface region of the sample, without using a spatial distribution of the emitted electromagnetic radiation (paragraph [0034], refs 600, 700).
Regarding claim 4, Masumara discloses wherein the plurality of spatial patterns of incident electromagnetic radiation comprises a plurality of binary spatial radiation patterns (Fig. 6, paragraph [0038]).
Regarding claim 5, Masumara discloses wherein the plurality of spatial patterns of incident electromagnetic radiation comprises a set of Hadamard radiation patterns (paragraph [0032]).
Regarding claim 11, Masumara discloses wherein using the plurality of spatial patterns of incident electromagnetic radiation and the plurality of corresponding measured values to determine the image of the sample or the image of the sub-surface region of the sample 
Regarding claim 21, Masumura discloses an imaging system for use in imaging a sample through a scattering medium, or for use in imaging a sub-surface region of a sample through a scattering surface region of the sample (Abstract, Fig. 3), the system comprising:
an illumination arrangement for illuminating the sample through the scattering medium, or illuminating the sub-surface region of the sample through the scattering surface region of the sample, with a plurality of spatial patterns of incident electromagnetic radiation, wherein each spatial pattern of incident electromagnetic radiation interacts with the sample, or the sub-surface region of the sample, to generate electromagnetic radiation in the sample or the sub-surface region of the sample (paragraphs [0026]-[0027], refs 200, 300, 320);
a detection arrangement for measuring, for each spatial pattern of incident electromagnetic radiation, a corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation (paragraph [0034], ref 500); and
a processing resource configured to use the plurality of spatial patterns of incident electromagnetic radiation and the plurality of corresponding measured values to determine an image of the sample, or an image of the sub-surface region of the sample, without using a spatial distribution of the emitted electromagnetic radiation (paragraph [0034], refs 600, 700).
Regarding claim 25, Masumura discloses wherein the illumination arrangement comprises a spatial modulation arrangement for imposing each spatial pattern onto a beam of 
Regarding claim 26, Masumura discloses wherein the spatial modulation arrangement comprises a diffractive spatial modulation arrangement such as a spatial light modulator or a digital micro-mirror device (ref 320, paragraphs [0026]-[0027]).
Regarding claim 28, Masumura discloses wherein the illumination arrangement is configured to provide the incident electromagnetic radiation with a range of different wavelengths (paragraph [0026]), to disperse the different wavelengths in the range of different wavelengths along different paths (paragraph [0036]), and to focus the different wavelengths to the focal plane or volume (paragraph [0029]).
Claim(s) 1, 14, 21-23, and 44 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Masumura (US 2012/0182558), hereinafter “Masumura II”.
Regarding claim 1, Masumura II discloses a method for use in imaging a sample through a scattering medium, or for use in imaging a sub-surface region of a sample through a scattering surface region of the sample (Abstract, Fig. 1), the method comprising:
illuminating the sample through the scattering medium, or illuminating the sub-surface region of the sample through the scattering surface region of the sample, with a plurality of spatial patterns of incident electromagnetic radiation, wherein each spatial pattern of incident electromagnetic radiation interacts with the sample, or the sub-surface region of the sample, to generate electromagnetic radiation in the sample or the sub-surface region of the sample (paragraphs [0016]-[0017], refs 100, 102);

using the plurality of spatial patterns of incident electromagnetic radiation and the plurality of corresponding measured values to determine an image of the sample, or an image of the sub-surface region of the sample, without using a spatial distribution of the emitted electromagnetic radiation (paragraphs [0022], [0025]-[0026], ref 103).
Regarding claim 14, Masumura II discloses wherein measuring, for each spatial pattern of incident electromagnetic radiation, the corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation comprises using a single pixel detector to measure the power or the intensity of the emitted electromagnetic radiation which is incident on the single pixel detector; or wherein measuring, for each spatial pattern of incident electromagnetic radiation, the corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation comprises measuring, for each spatial pattern of incident electromagnetic radiation, the power or the intensity of the emitted electromagnetic radiation incident on a single pixel of a multi-pixel detector such as an image sensor or spatially integrating the power or the intensity of the emitted electromagnetic radiation incident on a plurality of the pixels of the multi-pixel detector (paragraphs [0023], [0036]).
Regarding claim 21, Masumura II discloses an imaging system for use in imaging a sample through a scattering medium, or for use in imaging a sub-surface region of a sample through a scattering surface region of the sample (Abstract, Fig. 1), the system comprising:

a detection arrangement for measuring, for each spatial pattern of incident electromagnetic radiation, a corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation (paragraphs [0017]-[0018], refs 106, 108); and
a processing resource configured to use the plurality of spatial patterns of incident electromagnetic radiation and the plurality of corresponding measured values to determine an image of the sample, or an image of the sub-surface region of the sample, without using a spatial distribution of the emitted electromagnetic radiation (paragraphs [0022], [0025]-[0026], ref 103).
Regarding claim 22, Masumura II discloses wherein the detection arrangement comprises a single pixel detector for measuring the power or intensity of the emitted electromagnetic radiation incident on the single pixel detector (paragraphs [0023], [0036]).
Regarding claim 23, Masumura II discloses wherein the detection arrangement comprises a multi-pixel detector having a plurality of pixels such as an image sensor, and wherein the detection arrangement is configured to measure the power or the intensity of the emitted electromagnetic radiation incident on a single pixel of the multi-pixel detector, or to 
Regarding claim 44, Masumura II discloses wherein at least one of: the emitted electromagnetic radiation is generated as a result of inelastic scattering by the sample or the sub-surface region of the sample; the emitted electromagnetic radiation is generated as a result of Raman scattering by the sample or the sub-surface region of the sample; the emitted electromagnetic radiation is generated as a result of coherent or stimulated Raman scattering by the sample of the sub-surface region of the sample; and the emitted electromagnetic radiation is generated as a result of Coherent Anti-Stokes Raman Scattering (CARS) by the sample or the sub-surface region of the sample (paragraph [0028]).
Claims 1 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng, Li-Chung, et al. "Nonlinear structured-illumination enhanced temporal focusing multiphoton excitation microscopy with a digital micromirror device." Biomedical optics express 5.8 (2014): 2526-2536., hereinafter “Cheng”.
Regarding claim 1, Cheng discloses a method for use in imaging a sample through a scattering medium, or for use in imaging a sub-surface region of a sample through a scattering surface region of the sample (Abstract, Fig. 1, Sec. 2), the method comprising:
illuminating the sample through the scattering medium, or illuminating the sub-surface region of the sample through the scattering surface region of the sample, with a plurality of spatial patterns of incident electromagnetic radiation, wherein each spatial pattern of incident electromagnetic radiation interacts with the sample, or the sub-surface region of the sample, to 
measuring, for each spatial pattern of incident electromagnetic radiation, a corresponding value representative of a quantity of at least a portion of the emitted electromagnetic radiation (Fig. 1, Sec. 2); and
using the plurality of spatial patterns of incident electromagnetic radiation and the plurality of corresponding measured values to determine an image of the sample, or an image of the sub-surface region of the sample, without using a spatial distribution of the emitted electromagnetic radiation (Fig. 1, Sec. 2).
Regarding claim 39, Cheng discloses wherein at least one of: the emitted electromagnetic radiation comprises fluorescence generated by the sample or the sub-surface region of the sample as a result of excitation of the sample or the sub-surface region of the sample by the incident electromagnetic radiation, the incident electromagnetic radiation is configured for two-photon excitation or three-photon excitation of the sample or the sub-surface region of the sample, for example wherein the incident electromagnetic radiation includes an appropriate wavelength or range of wavelengths for two-photon excitation or three-photon excitation of the sample or the sub-surface region of the sample; the sample or the sub-surface region of the sample is fluorescent; the sample or the sub-surface region of the sample comprises one or more exogenous fluorophores such as a green fluorescent protein or a red fluorescent protein and/or the fluorescent sample comprises one or more endogenous fluorophores such as NADH and/or flavins; and the scattering medium or the scattering surface region of the sample is fluorescent (sec. 2.1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877